Name: Commission Regulation (EC) NoÃ 1936/2004 of 9 November 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 10.11.2004 EN Official Journal of the European Union L 334/1 COMMISSION REGULATION (EC) No 1936/2004 of 9 November 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 November 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 9 November 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 60,2 204 64,5 999 62,4 0707 00 05 052 95,4 999 95,4 0709 90 70 052 91,3 204 65,9 999 78,6 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 75,5 528 27,1 624 79,6 999 60,7 0805 50 10 052 52,6 388 51,0 524 67,2 528 26,5 999 49,3 0806 10 10 052 99,5 400 228,4 508 216,4 624 179,5 999 181,0 0808 10 20, 0808 10 50, 0808 10 90 052 90,5 388 122,6 400 97,3 404 80,5 512 82,6 720 49,9 800 204,9 999 104,0 0808 20 50 052 116,3 720 48,0 999 82,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.